Citation Nr: 1806262	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  12-08 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1968.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Board remanded this matter for additional development in August 2014 and April 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This matter was previously remanded by the Board in April 2017 in order to afford the Veteran a VA examination.  As discussed herein, an additional remand is required to ensure due process and to afford the Veteran an additional opportunity to attend a VA examination. 

The record reflects that a VA shoulder and arm examination was requested regarding the Veteran's appeal on May 4, 2017, and that examination notice letter would be sent to the Veteran, with a courtesy copy to his representative.  

Thereafter, the Veteran failed to appear for the scheduled VA examination, which was cancelled by VA on June 19, 2017.  The denial of the Veteran's claim, based upon his failure to appear at the scheduled VA examination, was confirmed within an October 2017 supplemental statement of the case (SSOC), and the matter was then returned to the Board.

However, VA treatment records dated May 2017 show that the Veteran was homeless and had not been able to find housing at that time on May 23, 2017.  The Board is mindful that a subsequent December 2017 brief from the Veteran's representative asserts that the Veteran, being homeless, never received notice of the scheduled examination and, therefore, was unable to report.  Additionally, the representative pointed out that although the Veteran has been receiving ongoing treatment at the Albuquerque VA Medical Center (VAMC), that facility does not have his updated contact information or notice to the C&P coordinator that the Veteran is homeless.

Moreover, the Board is unable to find within the record a copy of the notice letter from the VAMC to the Veteran informing him that he was scheduled for a VA examination.  

Typically, in the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  See Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  However, in this case, in consideration of the Veteran's homelessness status, and to afford him appropriate due process, the Board finds that the Veteran's claim should be returned to the RO in order to ensure that the appropriate notification letters are received by the Veteran so that he may actively participate in the development of his claim.  In this regard, the RO is directed to follow its homeless veteran protocol, to include correspondence with the Veteran's listed service representative.

Accordingly, the case is REMANDED for the following actions:

1.  Follow the appropriate protocol for homeless veteran claims to appropriately notify the Veteran and his representative of all requested development.  Documentation of all notice sent to both the Veteran and his representative should be associated with the claims file.

2.  Obtain and associate with the claims file all outstanding VA treatment records, specifically to include those generated from May 2017 to the present and all records from the VA Medical Center in Albuquerque, New Mexico.  Efforts to obtain these records must be documented in the claims file and must continue until the RO determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3.  Thereafter, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected right shoulder disability.  Access to the Veteran's electronic claims file should be made available to the examiner for review in connection with the examination. 

The examiner should report all signs and symptoms necessary for rating the Veteran's right shoulder disability under the rating criteria.  In particular, the examiner should test the range of motion of the right shoulder in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing in not necessary in this case, he or she should clearly explain why this is so.  The examiner should also note whether there have been dislocations, and if so, their frequency.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (7) (2017).

